FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 02, 2013

                                       No. 04-13-00051-CV

                                         Norma GARZA,
                                            Appellant

                                                 v.

                              SAN ANTONIO WATER SYSTEM,
                                       Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CI-12912
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

        In this appeal, appellant appeals a judgment signed September 21, 2012. Appellant did
not file a motion for new trial or any other documents that would extend the deadline for filing a
notice of appeal. Accordingly, the notice of appeal was due October 21, 2013, or a motion for
extension of time to file the notice of appeal was due fifteen days later on November 5, 2013.
See TEX. R. APP. P. 26.1, 26.3. The record contains a notice of appeal file stamped November 6,
2013, and attached to the notice of appeal is a certificate of service stating the notice of appeal
was filed on November 6, 2012. Appellant did not file a motion for extension of time to file the
notice of appeal.

        Appellant’s notice of appeal is untimely even under the mailing rule set forth in rule
9.2(b) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.2(b); Lofton v. Allstate
Ins. Co., 895 S.W.2d 693 (Tex. 1995). Moreover, we cannot imply a motion for extension of
time because appellant did not file the notice of appeal within the fifteen-day grace period
provided by rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 615 (Tex. 1997).

        Accordingly, we ORDER appellant to file, on or before April 12, 2013, a response
establishing that the notice of appeal was timely filed. If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). If a
supplemental clerk’s record is required, appellant must ask the district clerk to prepare one and
must notify the clerk of this court that such a request was made. All deadlines in this matter are
suspended until further order of this court.
                                                                                       FILE COPY



      We order the clerk of this court to serve a copy of this order on appellant and all counsel.


                                                    ____________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2013.


                                                    ____________________________________
                                                    Keith E. Hottle, Clerk of Court